                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
                                                                 DATE FILED: 4/3/2020
 JASON WIMBERLY,

                           Plaintiff,
                                                                  1:18-cv-06058-MKV
                      -against-
                                                                         ORDER
 EXPERIAN INFORMATION SOLUTIONS,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of Plaintiff’s Motion for Leave to File a Proposed Second

Amended Complaint (“Motion for Leave”) [ECF No. 79], which contained a Proposed Second

Amended Complaint as required by the December 18, 2019 Opinion and Order entered by Judge

Failla [ECF No. 65]. While the Opinion and Order explicitly required Plaintiff to file a Proposed

Second Amended Complaint, it also contemplated briefing on his Motion for Leave:

       “[I]n recognition of his pro se status, the Court will permit Plaintiff, if he wishes,
       to move for leave to file a Second Amended Complaint. Included with any such
       motion must be a proposed complaint, which would have to address, among other
       issues, the manner in which Defendant’s reports were inaccurate, why any
       purported inconsistencies amounted to actionable inaccuracy, and in what way
       Defendant failed to follow reasonable procedures in preparing its reports. . . . If
       Plaintiff files such a motion, the Court will set a briefing schedule for Defendant’s
       response.”

See ECF No. 65 at 26–27 (emphasis added).

       Accordingly, it is ORDERED that Plaintiff shall have the opportunity to submit a brief in

support of his Motion for Leave (an explanation of why a Second Amended Complaint should be

allowed including what changes are to be made and the authority for allowing another

amendment). The brief should be filed on ECF no later than April 24, 2020. Defendant will

then have the opportunity to file a brief in opposition on or before May 24, 2020.
SO ORDERED.
                          _________________________________
Date: April 3, 2020       MARY KAY VYSKOCIL
      New York, NY        United States District Judge




                      2
